Citation Nr: 0504353	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than September 11, 
2000, for the award of compensation for loss of use, right 
foot; peripheral neuropathy, left leg; degenerative disc 
disease with loss of motion, lumbar spine; a total rating 
based on individual unemployability due to service connected 
disability (TDIU), and special monthly compensation based on 
loss of use, right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The appellant had active service from August 1966 to July 
1968.

This appeal came before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The veteran seeks earlier effective dates for 
the award of all monetary benefits granted in the May 2001 
rating decision.  He noted in his substantive appeal that he 
was appealing all of the issues listed in the December 2001 
statement of the case.  Thus, the issues were listed 
individually in the Board's November 2003 remand for 
clarification, but have been re-characterized upon the case's 
return to the Board.  Development ordered in that remand has 
been completed, and the case has been returned to the Board 
for review.  

Although the appellant was scheduled at his request to 
present testimony at a January 2003 Travel Board hearing 
sitting at the RO, the appellant failed to appear.  He was 
later contacted by the RO and responded that he no longer 
wished to have a hearing.  The appellant has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, and the request for a hearing is 
deemed withdrawn and the Board will continue with the appeal.  
See 38 C.F.R. § 20.704(d) (2004).


FINDINGS OF FACT

1.  Service connection for degenerative disc disease, lumbar 
spine, with right peroneal neuropathy, was granted in a 
September 1969 rating decision.  

2.  The veteran, who was in receipt of Navy retired pay, did 
not respond to notification of that decision, and there is no 
evidence he elected to receive VA compensation rather than 
service retirement pay, and thus under laws extant at the 
time elected to continue to receive Navy retired pay in lieu 
of VA compensation.

3.  VA received the veteran's request to elect VA benefits, 
as well as his request to reopen his claim for entitlement to 
service connection for additional residuals of injury and 
surgery in service, as well as a claim that his service-
connected disability had worsened, on September 11, 2000.  

4.  The first medical evidence discussing an increase in the 
severity of the low back and right foot, as well as the 
relationship between the veteran's low back and his left 
lower extremity, as well unemployability due to these, was a 
VA examination conducted on November 20, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 11, 
2000, for the award of increased compensation for loss of 
use, right foot; peripheral neuropathy, left leg; 
degenerative disc disease with loss of motion, lumbar spine; 
a total rating based on individual unemployability due to 
service connected disability (TDIU), and special monthly 
compensation based on loss of use, right foot, are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (j) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist. See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002).  As 
discussed below, the development conducted by VA in this case 
fully meets the requirements of the provisions of 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2004).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete. 38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; about the information and evidence 
that VA will seek to provide; about the information and 
evidence the claimant is expected to provide; and request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In a February 2004 letter, VA 
informed the appellant of the evidence needed to substantiate 
his claims and of his and VA's respective duties.  He was 
also asked to tell the RO about any other information or 
evidence that he wanted VA to attempt to obtain for him.  He 
responded to the letter in May 2004 and did not indicate that 
he had further evidence to provide.  To the extent that VA in 
anyway has failed to fulfill any duty to notify the 
appellant, the Board finds that error to be harmless.  See 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2001) (The 
"harmless error doctrine" is applicable when evaluating VA's 
compliance with the VCAA).  Based on the above analysis, the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) have been met.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
However, the earlier effective date claim is, in essence, 
derivative of the May 2001 rating decision that established 
entitlement to benefits effective as of September 2000, and 
is not based upon receipt of an application for benefits.  
See VAOPGCPREC 8-2003 (holding that 38 U.S.C.A. § 5103(a) did 
not require VA provide notice of the information and evidence 
necessary to substantiate a newly raised issue arising from a 
notice of disagreement).  Here, notice for the claim involved 
could not have been provided prior to the rating decision 
from which the notice of disagreement flowed.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  The RO has sought any 
VA treatment records.  There are no additional relevant 
records that the RO failed to obtain, and VA examination is 
not required in this case, which hinges on the issue of the 
assignment of effective dates.  Therefore, the Board finds 
that the mandates of the VCAA have been satisfied.

II.  Factual Background

The veteran seeks earlier effective dates for his VA 
disability compensation benefits awarded in a May 2001 rating 
decision.  Historically, the veteran had surgery in service 
for a herniated disc as well as further surgery for removal 
of scar tissue in his nerve root.  In June 1968, the RO 
issued a memorandum decision for vocational rehabilitation 
and education purposes only, finding the veteran 30 percent 
disabled due to post operative residuals of herniated nucleus 
pulposus.  His DD 214 reflects that he was placed on the 
temporary disability retired list effective July 1968.  He 
reported in September 1968 that he was receiving monthly 
retirement pay from the Navy in the amount of $121.00.  

In September 1969, the RO issued a rating decision granting 
service connection for residuals of herniated disc IV, post 
operative, with right peroneal neuropathy.  The disability 
was rated as 30 percent disabling effective from the date of 
separation from service, July 1968.  The veteran was informed 
of the award by letter dated September 16, 1969.  The letter 
required, consistent with controlling regulations, that the 
veteran elect whether he would receive VA benefits or 
continue to receive his disability retired pay from the Navy.  
It provided that, if the veteran did not respond to the 
letter within 30 days, it would be presumed he wished to 
continue to receive his retired pay.  It also explained that 
he would not be barred from making a subsequent election to 
receive his VA compensation benefits.  The next communication 
from the veteran was a November 1969 request for rescheduled 
vocational counseling.  

A letter from the Navy dated in April 1970 shows the veteran 
was transferred to the retired list and that he was assigned 
a permanent 40 percent disability rating from the Navy.  

In September 2000, the veteran sent a letter to the RO 
detailing his back injury in service and the resultant 
surgeries.  He requested re-evaluation of his condition.  He 
also stated that he had not sought a change in his benefits 
earlier because he had private insurance.  Moreover, he 
reported that his overall condition had worsened and that 
both legs now bothered him.  He attributed all of his 
problems with his back and legs to the surgeries which he 
underwent during naval service to correct his back problem.  
He observed that the money he was receiving from the Navy, 
approximately $261.00 per month, was inadequate compensation, 
and that he wanted to elect to receive his VA compensation.  
This letter was received on September 11, 2000.

Following VA examination in November 2000, and receipt of VA 
records showing no treatment, the RO issued a rating decision 
in May 2001.  The RO discontinued service connection for the 
original disability, and awarded service connection for the 
current manifestations related to service.  The RO in essence 
re-characterized the disability.  Specifically, the veteran 
was awarded service connection for loss of use, right foot, 
evaluated at 40 percent; peripheral neuropathy, left leg, 
rated at 20 percent; and service connection for degenerative 
disc disease with loss of motion, lumbar spine, evaluated as 
10 percent disabling.  The RO noted that the combined 
evaluation was 60 percent.  The RO also awarded entitlement 
to special monthly compensation based on loss of use of the 
right foot, and entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  All of the awards were effective 
September 11, 2000, the date of receipt of claim, as well as 
the date the veteran elected to receive VA compensation 
benefits.  

In a letter dated May 17, 2001, the veteran was notified of 
his awards, and of the rules and regulations related to 
receipt of retired pay and VA compensation benefits.  

The veteran urges that he was not informed of his right to be 
re-evaluated for his disability over the years, and that he 
obviously would have preferred to receive higher benefits 
(over $2200.00 versus $270.00 monthly) for the last 31 years.  
He argues that his lack of contact with VA was in essence 
proof of his lack of knowledge of entitlement, because he 
would clearly have sought the benefits had he known they were 
available.  

III.  Legal Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for service 
connection or for an increase of compensation "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of an award of 
service connection or for increased compensation "will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later." 38 C.F.R. § 3.400 (2004).  If, however, 
a claim of entitlement to service connection is received 
within a year following separation from service, the 
effective date will be the day following separation.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

TDIU's and other claims for increased disability compensation 
are subject to the more specific criteria under 38 U.S.C.A. § 
5110(b)(2) (West 2002) and 38 C.F.R. § 3.400(o)(2) (2004).  
"The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).

38 C.F.R. § 3.400 (j) provides that unless otherwise 
provided, the effective date of an election of VA 
compensation benefits is the date of receipt of election, 
subject to prior payments.  38 C.F.R. § 3.400 (j) (2004).  

As to matters of election, VA law and regulations currently 
provide and have at all relevant times provided that a 
veteran is prohibited from receiving military retirement pay 
concurrently with benefits payable under laws administered by 
VA.  38 U.S.C.A. §§ 5304(a), 5305; 38 C.F.R. §§ 3.700, 3.750 
(a-c).  

Specifically, the provisions of 38 C.F.R. § 3.750 currently 
provide, in pertinent part, that:

(a) General. Except as provided in 
paragraphs (c) and (d) of this section 
and § 3.751, any person entitled to 
receive retirement pay based on service 
as a member of the Armed Forces .... may 
not receive such pay concurrently with 
benefits payable under laws administered 
by the Department of Veterans Affairs.  
The term "retirement pay" includes 
retired pay and retainer pay.

(b) Election.  A veteran entitled to 
retirement pay or compensation may elect 
which of the benefits he or she desires 
to receive.  An election of retirement 
pay does not bar him or her from making a 
subsequent election of the other benefit 
to which he or she is entitled.  An 
election filed within 1 year from the 
date of notification of Department of 
Veterans Affairs entitlement will be 
considered as "timely filed" for the 
purpose of § 3.401(e)(1).  If the veteran 
is incompetent, the 1-year period will 
begin on the date notification is sent to 
the next friend or fiduciary.  In initial 
determinations, elections may be applied 
retroactively if the claimant was not 
advised of his or her right of election 
and the effect thereof.

(c) Waiver.  A person specified in 
paragraph (a) of this section may receive 
compensation upon filing with the service 
department concerned a waiver of so much 
of his (or her) retirement pay as is 
equal in amount to the compensation to 
which he (or she) is entitled.  In the 
absence of a specific statement to the 
contrary, the filing of an application 
for compensation by a veteran entitled to 
retirement pay constitutes such a waiver. 

See 38 C.F.R. §§ 3.700, 3.750 (a-c) (2004).  

When the RO issued its decision in September 1969, the 
controlling regulation provided that a veteran entitled to VA 
compensation may receive such after filing a waiver with the 
service department concerned.  See 38 C.F.R. § 38 C.F.R. §§ 
3.700, 3.750 (a-c) (1969).  However, there was no provision 
similar to the last sentence in 38 C.F.R. § 3.750 (c) (2004).  

In the September 1969 letter from the RO notifying him of his 
compensation award, the veteran was clearly informed of his 
obligation to inform VA of his intent to elect to receive 
compensation.  Consistent with 38 C.F.R. § 3.750 (c) (1969), 
if he failed to respond timely, he was considered to have 
elected to continue to receive his military pay.  The record 
shows that the veteran did not respond to the letter.  The 
veteran was clearly advised of his right of election, as is 
reflected in the letter in the claims file.  Thus, by not 
responding to the 1969 letter, he elected to continue to 
receive his retired pay rather than VA compensation.  (See 
letter from VA to veteran dated September 16, 1969.)  Under 
then-controlling VA law and regulations, he was not entitled 
to receive both benefits, and he did not elect to receive VA 
benefits.  He was not in receipt of VA compensation, but he 
was not barred from election at a later date.  

The next communication from the veteran regarding his 
disability compensation was received on September 11, 2000.  
This document constituted his election to receive VA 
benefits.  See 38 C.F.R. §§ 3.700, 3.750 (a-c) (2004).  Thus, 
38 C.F.R. § 3.400 (j) (2004) is the controlling regulatory 
provision as to the effective date of this claim.  The 
earliest effective date under this law is September 11, 2000.  

Moreover, neither regulations governing the award of service 
connection nor increased ratings would provide an earlier 
effective date in this claim.  In this regard, the record is 
devoid of documented evidence of worsening of the back and 
right foot disability prior to the November 2000 VA 
examination.  Furthermore, the initial documented medical 
information regarding the left leg and the issue of 
unemployability was received at the November 2000 VA 
examination.  Thus, neither 38 C.F.R. § 3.400(b)(2) nor 
3.400(o)(2) provide for an earlier effective date.  

For the reasons noted above, the Board finds that an 
effective date earlier than September 11, 2000, is not 
warranted in this case.  38 C.F.R. § 3.400(j).


ORDER

An effective date earlier than September 11, 2000, for the 
award of compensation for loss of use, right foot; peripheral 
neuropathy, left leg; degenerative disc disease with loss of 
motion, lumbar spine; a total rating based on individual 
unemployability due to service connected disability (TDIU), 
and special monthly compensation based on loss of use, right 
foot is denied.  



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


